 Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 1 of 33 PageID: 1



MANDELBAUM SALSBURG P.C.
3 Becker Farm Road
Roseland, New Jersey 07068
(973) 295-4600

DUNNEGAN & SCILEPPI LLC
350 Fifth Avenue
New York, New York 10118
(212) 332-8300

Attorneys for Plaintiff

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


SPINNER CONSULTING LLC,

                                     Plaintiff,               19-cv-13471
                    -against-

STONE POINT CAPITAL LLC,                                       COMPLAINT AND
                                                                JURY DEMAND
                                    Defendant.


       Plaintiff Spinner Consulting LLC (“Spinner”), by its undersigned attorneys, on behalf of

itself and those similarly situated, for its complaint against defendant Stone Point Capital LLC

(“Stone Point”), alleges:

                                 NATURE OF THIS ACTION

       1.      Spinner is bringing this action because Stone Point, an affiliate of Bankruptcy

Management Solutions, Inc. (“BMS”), has participated in a conspiracy with BMS and BMS’s

two largest competitors, in violation of the Sherman Act, 15 U.S.C. § 1, to fix the manner of

charging Chapter 7 bankruptcy estates (“Estates”) for bankruptcy support services. This

conspiracy, which one bankruptcy trustee has termed “a train robbery,” has unlawfully reduced

competition and extracted excessive, if not exorbitant, fees from Estates.
 Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 2 of 33 PageID: 2



                                 JURISDICTION AND VENUE

       2.       This Court has subject matter jurisdiction over the claim in this action pursuant to

28 U.S.C. §§ 1331 and 1337(a) because it arises under 15 U.S.C. §§ 1 and 15.

       3.       This Court has supplemental jurisdiction over the second and third claims in this

action pursuant to 28 U.S.C. § 1367 because they are so related to the first claim that they form

part of the same case or controversy within the meaning of Article III of the United States

Constitution.

       4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because this

Court has personal jurisdiction over Stone Point as a result of 15 U.S.C. § 22.

                      THE PARTIES AND THE PRINCIPAL ACTORS

       5.       Stone Point is a corporation organized and existing under the laws of the State of

Delaware, with its principal place of business in Greenwich, Connecticut. Stone Point is a

private equity firm that through Trident VI Funds, LLC (“Trident”) acquired BMS on or about

April 12, 2017.

       6.       BMS is a corporation organized and existing under the laws of the State of

Delaware, with its principal place of business in Irvine, California. BMS is the largest provider

of bankruptcy support services, including software, in the United States. On or about January

22, 2019, BMS announced its intention to do business under the name “Stretto.”

       7.       Epiq eDiscovery Solutions, Inc. (formerly “Epiq Systems, Inc.”) (“Epiq”) is a

corporation organized and existing under the laws of the State of Delaware, with its principal

place of business in Atlanta, Georgia. Epiq is the largest competitor of BMS in the national

market for bankruptcy support services.




                                                  2
 Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 3 of 33 PageID: 3



       8.      TrusteSolutions is a division of Financial Software Solutions, LLC

(“TrusteSolutions”), a limited liability company organized and existing under the laws of the

State of Texas, with its principal place of business in Houston, Texas. TrusteSolutions is the

second largest competitor of BMS in the national market for bankruptcy support services.

       9.      Rabobank N.A. (“Rabobank”) is a banking corporation organized under the laws

of the United States. Rabobank is, and since about November 2012 has been, the bank in which

BMS has required Trustees using BMS bankruptcy support services to deposit all, or

substantially all, of the funds of the Estates that they administer.

       10.     Robert Fusari (“Fusari”), a natural person, filed a petition under Chapter 7 of the

Bankruptcy Code in the United States Bankruptcy Court for the District of New Jersey on or

about March 31, 2015. As the result of paragraph 16 of that Court’s order entered May 6, 2016,

the residual property of the Estate in that bankruptcy case vested in Fusari.

       11.     Spinner, a limited liability company organized and existing under the laws of the

State of New Jersey, acquired the property that had vested in Fusari under that order, pursuant to

an agreement with Fusari dated as of July 27, 2018.

                              BACKGROUND OF THIS ACTION

A.     Chapter 7 of the Bankruptcy Code

       12.     The filing of a petition under Chapter 7 of the Bankruptcy Code creates an Estate.

In general terms, the Estate consists of the property of the debtor at the time of the filing of the

petition and the property resulting from it.

       13.     Upon the filing of such a petition, the Office of the United States Trustee, a

Division of the United States Department of Justice (“U.S. Trustee”), appoints a Trustee from the

private sector to administer the Estate. The Estate compensates the Trustee for this service.


                                                   3
 Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 4 of 33 PageID: 4



       14.     The principal duty of the Trustee is to collect and liquidate the property of the

Estate and to distribute the proceeds as appropriate. The Trustee also has a duty to make certain

reports concerning the Estate to the U.S. Trustee and to the Bankruptcy Court.

B.     The National Market for Bankruptcy Support Services

       15.     Upon information and belief, since 1987, BMS has provided bankruptcy support

services, including software, to assist Trustees in meeting their reporting and other obligations.

       16.     Upon information and belief, BMS began its operations as a spin-off of a bank

that had previously provided free bankruptcy software to Trustees in exchange for their deposits

of Estate funds at the bank.

       17.     Upon information and belief, BMS developed the software to assist Trustees in

meeting their reporting and other obligations.

       18.     Upon information and belief, BMS secured copyright protection in this software,

exercised reasonable precautions to ensure the confidentiality of the source code for the software,

and updated the software over time.

       19.     Upon information and belief, the competitors of BMS have developed and

maintained comparable software.

       20.     Upon information and belief, Trustees do not, at any one time, use more than one

provider of bankruptcy support services of the type that BMS provides.

       21.     BMS has acquired market power – meaning the power to control prices – in the

market for selling bankruptcy support services to Trustees. The standard contract between BMS

and a Trustee allows BMS to set its fee, in BMS’s discretion, at any amount permitted by law.

That standard contract of BMS with a Trustee provides:

       As permitted by law or your applicable regulatory authority, BMS, Bank or Financial
       Institution shall have the right to charge your account with a service fee via ACH debit or

                                                 4
 Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 5 of 33 PageID: 5



       otherwise. Such fee shall be determined by BMS in its sole discretion, provided
       however, such fee shall in no case exceed the maximum service fee permitted by law or
       your applicable regulatory authority and shall be debited to your account(s) on a monthly
       basis for the preceding month. (Emphasis added.)

       22.     BMS has only limited competition in the national market for bankruptcy support

services. Upon information and belief, as measured by the number of Trustees in the United

States, BMS has about a 50 percent share, Epiq has about a 35 percent share and TrusteSolutions

has about a 15 percent share of the national market for bankruptcy support services. BMS

requires Trustees who use its services to deposit the funds of the Estates that they administer at a

partner bank of BMS.

       23.     Upon information and belief, before about November 2012, BMS required its

Trustees to deposit funds of the Estates that they administered using BMS support services at

Bank of New York Mellon.

       24.     Upon information and belief, at all relevant times after about November 2012,

BMS required its Trustees to deposit funds of the Estates that they administered using BMS

bankruptcy support services at Rabobank.

       25.     Upon information and belief, Rabobank now holds all of the funds of the Estates

of each Trustee that uses BMS bankruptcy support services to administer an Estate.

       26.     Upon information and belief, Rabobank currently holds about $2 billion in

deposits from Trustees who contract with BMS.

C.     The Manner of Charging Fees for Bankruptcy Support
       Services Based upon the Amount of Money in the Estate

       27.     Prior to the financial crisis beginning in 2008, BMS did not charge fees directly to

an Estate. Rather, BMS would direct the Estate to deposit its funds in a selected bank. The bank




                                                 5
 Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 6 of 33 PageID: 6



would earn money from these deposits, and, upon information and belief, the bank would pay a

fee to BMS and interest to the Estate.

          28.   After the financial crisis, interest rates declined. As a result of this decline in

interest rates, the amount of money that the bank could earn from the deposits of Estates also

declined, as did the bank’s ability to pay BMS a fee.

          29.   Before November 26, 2010, to increase its profits without providing any

additional services, BMS considered the idea of directly charging Estates a fee for bankruptcy

support services.

          30.   Upon information and belief, BMS considered charging that fee to Estates in

different ways, including (a) on a per Trustee basis, (b) on a per case basis, and (c) on a per

transaction basis, such as by report generated. BMS, however, never charged a fee to an Estate

in any of these ways.

          31.   Before November 26, 2010, BMS considered a non-traditional method of

charging its fee. Specifically, BMS considered selling bankruptcy support services only in

combination with bankruptcy banking services (“Combined Services”) and charging Estates no

fee for those Combined Services other than a percentage of the money in the bank account of the

Estate.

          32.   Upon information and belief, BMS preferred this non-traditional manner of

charging fees over the other methods it had identified. This non-traditional manner of charging

fees would not allow Estates to determine the extent to which BMS, as opposed to its partner

bank, received the fee. This non-traditional manner of charging fees would also make it more

difficult for the Estates to determine whether the fee for bankruptcy support services was modest,

reasonable, or excessive.



                                                   6
 Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 7 of 33 PageID: 7



       33.     Upon information and belief, BMS understood that the marketplace would accept

this non-traditional manner of charging fees if, and only if, the three major providers of

bankruptcy support services – BMS, Epiq and, TrusteSolutions – charged for Combined Services

in the same way.

D.     The Conspiracy to Fix the Manner of Charging for Combined Services

       34.     Before November 26, 2010, BMS proposed to Epiq and, upon information and

belief, to TrusteSolutions that they, inter alia, sell bankruptcy support services only as Combined

Services, and charge no fee to an Estate for those Combined Services other than a percentage of

the amount in the bank account of the Estate.

       35.     Before November 26, 2010, Epiq and, upon information and belief,

TrusteSolutions each, directly or through an agent, accepted this proposal of BMS to fix the

manner of selling and charging for those Combined Services, as detailed below.

E.     The Change in the Rules to Allow Banks to Charge Direct Fees

       36.     Before November 26, 2010, BMS understood that although the United States

Bankruptcy Court with jurisdiction over each Estate had authority to approve actual and

necessary administrative expenses, charging an Estate a fee for Combined Services could violate

the rule of the U.S. Trustee that prohibited Trustees from paying bank fees from Estate accounts.

       37.     BMS, Epiq and TrusteSolutions requested that the U.S. Trustee suspend that rule,

and allow Trustees to pay bank fees from Estate accounts.

       38.     On or about November 26, 2010, BMS submitted a document to the Executive

Offices of the U.S. Trustee, entitled “Bank Participation In The Chapter 7 Program,” a copy of

which is annexed as Exhibit A (the “BMS Document”), that provided in applicable part:




                                                 7
 Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 8 of 33 PageID: 8



        Conversations

        In several conversations with various participant banks, a number of options
        have been discussed. Satisfying all of the conditions presented above,
        however, left a single structural option. Although the numbers vary slightly for
        each bank, the structure is constant with two key components:

               First, since estates do not currently pay for services (banking and
        software) through a reduction in their interest income, have them continue to
        pay for these services via a service fee, as a % of average deposit balance
        assessed monthly on each account.

                Second, while there would be a base service fee percentage the actual
        percentage applied would vary reflecting changes, hopefully improvements, in the
        interest rate market by being tied to the Effective Federal Funds rate. As the
        Effective Federal Funds Rate increases, the service fee would be reduced,
        eventually disappearing as bank interest rates increase.

                Having determined a structural solution, the principal remaining
        question of each bank was “what do you need to financially continue to
        participate in the Chapter 7 process including your expenses for administration
        and to fund your current software providers?” (Emphasis added.)

        39.    Epiq received a copy of the BMS Document on, or shortly after, November 26,

2010. In a document dated January 14, 2011 (the “Epiq Document”), Epiq stated with respect to

the proposal contained in the BMS Document:

        This structure would promote future stability for Trustees activities, and it
        features well reasoned characteristics: ….

                      The fee is assessed uniformly to all estate accounts….

                      The fee is earmarked to support the technology and case
                       management services on which trustees rely for the orderly
                       administration of their estates, and it is not a windfall for any
                       market participant.

        40.    Epiq transmitted the Epiq Document to the U.S. Trustee on or about January 18,

2011.

        41.    TrusteSolutions, through one of its partner banks, requested on or about January

21, 2011, that the U.S. Trustee allow this fee.

                                                  8
 Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 9 of 33 PageID: 9



       42.     On or about April 29, 2011, the U.S. Trustee suspended its rule prohibiting

Trustees from paying bank service fees from Estate accounts. The U.S. Trustee did not,

however, approve any fee for bankruptcy banking services or bankruptcy support services, and

did not approve any manner of charging either of those fees.

F.     Execution of the Conspiracy to Fix the Manner of Charging Estates

       43.     After the U.S. Trustee suspended its rule prohibiting Trustees from paying bank

fees from Estate accounts, BMS, Epiq, and TrusteSolutions, upon information and belief,

reaffirmed their conspiracy to sell Estates bankruptcy support services only in combination with

bankruptcy banking services, and to charge no fee to an Estate for those Combined Services

other than a percentage of the amount in the bank account of the Estate.

       44.     After April 29, 2011, BMS, Epiq, and, upon information and belief,

TrusteSolutions acted on their conspiracy.

       45.     After April 29, 2011, BMS and its partner bank entered into agreements with

Trustees that required their Estates to pay a fee for Combined Services based upon a percentage

of the money in the account of the Estate.

       46.     After April 29, 2011, BMS and its partner bank then began deducting a fee for

those Combined Services based upon a percentage of the amount in the account of the Estate.

       47.     Upon information and belief, after April 29, 2011, neither BMS, Epiq, nor

TrusteSolutions has charged a fee for bankruptcy support services (a) on a per trustee basis, (b)

on a per case basis, or (c) on a per transaction basis, such as per report generated.

       48.     Upon information and belief, pursuant to its conspiracy with Epiq and

TrusteSolutions, BMS continues to sell bankruptcy support services only in combination with




                                                  9
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 10 of 33 PageID: 10



bankruptcy banking services, and to charge Estates no fee for those Combined Services other

than a percentage of the amount in the bank account of the Estate.

       49.     Upon information and belief, except for certain minimum or maximum charges,

(i) BMS and Rabobank charge fees at the annual rate of 1.75 percent of the amount on deposit at

Rabobank, (ii) Epiq and its partner banks charge fees at the annual rate of 1.75 percent of the

amount on deposit at those banks, and (iii) TrusteSolutions and its partner banks charge fees at

the annual rate of 1.9 percent of the amount on deposit at those banks.

G.     The Chapter 7 Petition of Fusari

       50.     On March 31, 2015, Fusari filed a petition under Chapter 7 of the Bankruptcy

Code in the Bankruptcy Court for the District of New Jersey, as case no. 15-15604 (VHP).

       51.     Upon the filing of the petition of Fusari, the U.S. Trustee appointed an individual,

selected from its panel of Trustees, as the Chapter 7 Trustee of the Fusari Estate. On or about

April 27, 2015, the creditors of the Fusari Estate elected Alan E. Gamza (“Gamza”) Trustee of

the Fusari Estate, to replace the Chapter 7 Trustee the U.S. Trustee appointed.

H.     The Contracts of BMS and Rabobank with the Fusari Estate, Signed by Gamza

       52.     On or about June 8, 2015, BMS entered into a contract with the Fusari Estate, that

Gamza signed while acting solely in his capacity as Trustee of the Fusari Estate.

       53.     Under the contract with BMS, the Fusari Estate promised (i) to deposit all, or

substantially all, of its funds with Rabobank, and (ii) to allow Rabobank to automatically

withdraw, without any approval of the Bankruptcy Court or notice to creditors, a monthly fee

from the Estate accounts at Rabobank.

       54.     On or about June 8, 2015, Rabobank entered into a contract with the Fusari

Estate, that Gamza signed while acting solely in his capacity as Trustee to the Fusari Estate.



                                                10
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 11 of 33 PageID: 11



       55.     This contract with Rabobank authorized Rabobank to automatically withdraw,

without any approval of the Bankruptcy Court or notice to creditors, a monthly fee from the

Estate accounts.

       56.     Beginning on or about June 30, 2015, through on or about October 20, 2015,

Gamza deposited the funds of the Fusari Estate into an account at Rabobank.

       57.     Rabobank deducted a total of $15,627.98 from the account of the Fusari Estate at

Rabobank without any notice to Fusari, the creditors or the Court.

       58.     Rabobank never paid any interest on the funds in the account of the Fusari Estate.

       59.     After the Bankruptcy Court converted the case to Chapter 11, Gamza filed his

final account and distribution report on December 31, 2015. That report disclosed that Rabobank

had deducted a total of $15,627.98 from the Fusari Estate’s account as a fee. The report did not

mention BMS.

       60.     Upon information and belief, Rabobank paid this $15,627.98 to BMS pursuant to

its contract with BMS.

       61.     Neither Rabobank nor BMS had any permission from the United States

Bankruptcy Court to withdraw any funds from the Fusari Estate to pay either Rabobank or BMS.

       62.     The amount that Rabobank deducted in fees and, upon information and belief,

paid to BMS was greater than the amount of the fees that would have been charged but for the

conspiracy to fix the manner of charging Estates for Combined Services and to charge no fee for

those Combines Services other than a percentage of the amount in the bank account of the Estate.

       63.     The overcharge of BMS resulting from the conspiracy to fix the manner in which

BMS charges Estates for Combined Services reduced the amount of money in the Fusari Estate.




                                               11
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 12 of 33 PageID: 12



          64.    The Fusari case settled, and was dismissed by order of the Bankruptcy Court

entered May 6, 2016.

          65.    Paragraph 16 of that order provided:

          16.    Revesting of Property in Debtor. Upon dismissal of the Bankruptcy Case, all
          property of the Debtor’s estate and of the Entities remaining after payment of the
          amounts set forth above wherever located shall revest in the Debtor without further
          Order of the Court.

          66.    As a result of paragraph 16 of the May 6, 2016 order, after the making of the

payments due under that order, all remaining property of the Estate became the property of

Fusari.

          67.    Fusari’s property included the claim asserted in this action.

          68.    All payments due under the order were made on or before June 1, 2018.

          69.    By agreement as of July 27, 2018, Spinner acquired from Fusari the property that

had vested in Fusari under the order. That property expressly included the claim asserted in this

action.

I.        Stone Point’s Joining of the Conspiracy

          70.    On or about April 12, 2017, Stone Point caused one of the funds that it manages

and controls, Trident, to acquire a controlling ownership interest in BMS. The press release of

BMS provided in part:

          Stone Point Capital Acquires Bankruptcy Management Solutions
          Bankruptcy Management Solutions, Inc. (“BMS” or the “Company”), a software and
          depository services company, announced today that the Trident VI Funds managed by
          private equity firm Stone Point Capital LLC (”Stone Point Capital”) have acquired the
          Company. Founded in 1987, BMS is a leading provider of case management software
          and banking services to bankruptcy trustees, restructuring professionals and other
          fiduciaries throughout the United States. BMS software provides a variety of tools for
          bankruptcy professionals in both Chapter 7 and Chapter 11 proceedings, including
          integrated banking solutions, case administration, document management and claims
          distributions.

                                                  12
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 13 of 33 PageID: 13



       71.     Upon information and belief, Stone Point conducted due diligence on BMS before

the acquisition of BMS on or about April 12, 2017.

       72.     Upon information and belief, before the acquisition of BMS on or about April 12,

2017, Stone Point learned of the conspiracy involving BMS to fix the manner of selling and

charging for Combined Services.

       73.     Upon information and belief, before the acquisition of BMS on or about April 12,

2017, Stone Point understood that McGarry & McGarry, LLC, a law firm in Chicago, Illinois,

had filed a complaint against BMS in the Northern District of Illinois, entitled McGarry

& McGarry, LLC v. Bankr. Mgmt. Solutions, Inc., 16-cv-8914 (“McGarry Lawsuit”).

       74.     The BMS Document was publicly filed on the docket in the McGarry Lawsuit, as

part of Dkt. 30-2, on November 18, 2016.

       75.     Upon information and belief, before the acquisition of BMS on or about April 12,

2017, Stone Point (a) knew of the existence of the BMS Document, and (b) had read the BMS

Document.

       76.     Upon information and belief, with knowledge of the existence of the conspiracy

and with the intent to continue that conspiracy, Stone Point caused Trident to acquire a

controlling ownership interest in BMS.

       77.     Upon information and belief, with knowledge of the conspiracy, Stone Point,

through Trident, caused BMS to continue to participate in the conspiracy.

       78.     Upon information and belief, Stone Point has engaged in acts in furtherance of the

conspiracy, including but not limited to (i) in or after April 2017, developing and/or approving a

business plan for BMS that required the continuation of the existing manner of selling and

charging for Combined Services that resulted from the conspiracy, (ii) on or about September 5,



                                                13
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 14 of 33 PageID: 14



2017, causing Eric Kurtzman (“Kurtzman”) and Jonathan Carson (“Carson”) to be appointed co-

Chief Executive Officers at BMS with the knowledge and intent that those individuals would

continue the existing manner of selling and charging for Combined Services that resulted from

the conspiracy, (iii) causing Anthony Facciano (“Facciano”) a former employee of Epiq, to be

elected as a director of BMS with knowledge and intent that he would continue the manner of

selling and charging for Combined Services that resulted from the conspiracy.

        79.     With knowledge of the conspiracy, Stone Point did not end or attempt to end

BMS’s participation in the conspiracy, but encouraged and/or assisted BMS in continuing the

conspiracy.

                                 A FIRST CLAIM FOR DAMAGES
                                     (Violation of 15 U.S.C. § 1)

        80.     Spinner repeats the allegations in the foregoing paragraphs with the same force

and effect as if set forth in full.

A.      The Violation of 15 U.S.C. § 1

        1.      The Initial Conspiracy

        81.     In 2010, BMS, Epiq and, upon information and belief, TrusteSolutions conspired

to sell Estates bankruptcy support services only in combination with bankruptcy banking

services, and to charge Estates no fee for those Combined Services other than a percentage of the

amount in the bank account of an Estate.

        82.     This conspiracy violates 15 U.S.C. § 1.

                  a.     Direct Evidence of the Conspiracy

        83.     The allegation that BMS conspired with Epiq, and, upon information and belief,

TrusteSolutions – to sell Estates bankruptcy support services only in combination with

bankruptcy banking services, and to charge Estates no fee for those combined services other than

                                                14
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 15 of 33 PageID: 15



a percentage of the amount in the bank account of an Estate – rests in part upon the following

facts.

         84.    On or before November 26, 2010, upon information and belief, BMS, Epiq, and

TrusteSolutions communicated directly about selling bankruptcy support services only in

combination with bankruptcy banking services, and charging an Estate no fee for those

Combined Services other than a percentage of the amount in the bank account of an Estate.

         85.    On or about November 26, 2010, BMS submitted the BMS Document to the

Executive Offices of the U.S. Trustee. The BMS Document confirmed that a conspiracy had

already occurred. The BMS Document provided in applicable part:

         Conversations

         In several conversations with various participant banks, a number of options
         have been discussed. Satisfying all of the conditions presented above,
         however, left a single structural option. Although the numbers vary slightly for
         each bank, the structure is constant with two key components:

                First, since estates do not currently pay for services (banking and
         software) through a reduction in their interest income, have them continue to
         pay for these services via a service fee, as a % of average deposit balance
         assessed monthly on each account.

                 Second, while there would be a base service fee percentage the actual
         percentage applied would vary reflecting changes, hopefully improvements, in the
         interest rate market by being tied to the Effective Federal Funds rate. As the
         Effective Federal Funds Rate increases, the service fee would be reduced,
         eventually disappearing as bank interest rates increase.

                 Having determined a structural solution, the principal remaining
         question of each bank was “what do you need to financially continue to
         participate in the Chapter 7 process including your expenses for administration
         and to fund your current software providers?” (Emphasis added.)

         86.    Before creating the BMS Document, (i) BMS had conversations with various

banks participating in the Chapter 7 program, which necessarily included the partner banks of

BMS’s horizontal competitors, and (ii) BMS reached an agreement with at least one of those

                                                 15
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 16 of 33 PageID: 16



banks, and therefore one of BMS’s horizontal competitors, to fix the manner of selling and

charging for Combined Services.

        87.    Epiq saw the BMS Document on or shortly after November 26, 2010, and agreed

with the substance of it.

        88.    On or about January 13, 2011, Epiq responded to the BMS Document by

preparing a document entitled “Chapter 7 Industry Comments.” In that document, Epiq stated in

part:

        Epiq Systems’ Comments on Proposal by BMS/Bank of NY Mellon
               [Content redacted by U.S. Trustee pursuant to 5 U.S.C. § 552(b)(4)] This
        structure would promote future stability for trustee’ activities, and it
        features well reasoned characters:

                      the amount of the fee moves automatically with changes to market
                       interest rates
                      the fee is assessed uniformly to all estate accounts
                      the fee extinguishes itself automatically in normal interest rate
                       environments
                      the fee is earmarked to support the technology and case
                       management services on which trustees rely for the orderly
                       administration of their estates, and it is not a windfall for any
                       market participant

               [Content redacted by U.S. Trustee pursuant to 5 U.S.C. § 552(b)(4)]

        Epiq Systems’ Proposal

               [Content redacted by U.S. Trustee pursuant to 5 U.S.C. § 552(b)(4)]

                While this approach would not solve the problems that collateralized
        deposits on banks’ balance sheets, it would nevertheless avoid the pending
        disruption to estate administration that we believe may otherwise occur.
        (Emphasis added.)

        89.    Upon information and belief, TrusteSolutions saw the BMS Document on or

shortly after November 26, 2010, and agreed with the substance of it.


                                               16
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 17 of 33 PageID: 17



       90.     On January 21, 2011, Texas Capital Bank, on behalf of itself and TrusteSolutions,

proposed to the U.S. Trustee that Estates be charged for Combined Services based upon a

percentage of the amount of money in an Estate. Texas Capital Bank stated:

               Due to the current interest rate environment financial institutions are able
       to secure deposits at virtually no operational cost. The current UST program
       requires a high level of operational support, including banking support, software
       support and hardware support to bankruptcy trustees to remain in compliance with
       the UST requirements to administer bankruptcy estates that cannot be offset
       solely by the value of deposits maintained. Therefore TCB will need to assess
       to the bankruptcy estates a monthly Custodial Fee as a percentage of
       balances maintained to offset the operational support provided. Depending
       on the level of operational support required and the interest rate environment TCB
       will annually adjust the Custodial Fee accordingly. (Emphasis added.)

       91.     Upon information and belief, Texas Capital Bank, acting on behalf of itself and/or

TrusteSolutions, communicated this position to BMS and Epiq, either directly or indirectly.

               b.      Circumstantial Evidence of the Conspiracy

       92.     The following facts demonstrate that BMS conspired with Epiq and, upon

information and belief, TrusteSolutions to sell Estates bankruptcy support services only in

combination with bankruptcy banking services, and to charge Estates no fee for those Combined

Services other than a percentage of the amount in the bank account of the Estate.

                       i.      Structure of the National Market
                               for Bankruptcy Support Services

       93.     The structure of the national market for bankruptcy support services facilitates

collusion because those services are homogeneous; the demand for them is inelastic; the prices

charged to Estates for the services are available from publicly filed reports of Trustees; the

software creates barriers to entry; and the number of competitors is small.




                                                 17
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 18 of 33 PageID: 18



                      ii.     Communications Among the Firms

       94.     Upon information and belief, representatives of BMS, Epiq, and TrusteSolutions

are, and at all relevant times have been, in regular communication.

       95.     Specifically, representatives of BMS, Epiq, and TrusteSolutions have attended

bankruptcy law conferences along with United States Bankruptcy Judges, U.S. Trustees and

attorneys.

       96.     Upon information and belief, representatives of BMS, Epiq, and TrusteSolutions

attended bankruptcy law conferences sponsored by (i) The American Bankruptcy Institute, (ii)

The National Conference of Bankruptcy Judges, and/or (iii) The National Association of

Bankruptcy Trustees (“NABT”).

       97.     As a result of their attendance at such events, representatives of BMS, Epiq, and

TrusteSolutions have had regular and frequent opportunities, and upon information and belief,

have availed themselves of those opportunities, to meet with each other and discuss, coordinate

and otherwise advance their conspiracy.

       98.     At a July 25, 2012, hearing before the United States Bankruptcy Court for the

Northern District of Ohio in In re Bradley & Michelle Dorfler, et al., case no. 10-51411 (MSS),

the Chief Executive Officer of BMS, Steve Coffey (“Coffey”), and a representative of Epiq,

Scott Field, Esq. (“Field”), appeared and defended the fees of BMS. The following colloquy

ensued:

       THE COURT: Okay. Mr. Coffey, you heard me – I’ll make sure your counsel
       doesn’t mind my asking you questions directly. You know, if I’m asking – if I
       start to veer into any trade secrets or confidential information, then simply say so.

       MR. COFFEY: I don’t think there will be a problem. Mr. Field is in the room and
       I don’t think we had a lot of secrets between us so that’s fine. (Emphasis
       added.)



                                                18
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 19 of 33 PageID: 19



                       iii.    Announcement of Non-Price Competition

         99.    In a competitive market without artificial restraints, firms seeking opportunities to

provide bankruptcy support services to Trustees would compete based upon price.

         100.   Upon information and belief, BMS, Epiq, and TrusteSolutions do not compete

based upon price.

         101.   In repeated filings with the Securities and Exchange Commission, Epiq has

disclosed that it does not compete in the market for bankruptcy support services based upon

price.

         102.   In its Form 10K filed February 25, 2011, for example, Epiq represented:

         eDiscovery

              The e-discovery market is highly fragmented, intensely competitive and
         rapidly evolving. Competitors include Electronic Evidence Discovery, Inc.,
         Fios, Inc., Kroll Ontrack (Altegrity Inc.), Attenex (FTI Consulting, Inc.),
         Autonomy ZANTAZ, Inc., Stratify, Inc. (Iron Mountain Incorporated), and
         Clearwell Systems, Inc. Competition is primarily based on the quality of
         service, technology innovations, and price.

         Bankruptcy

              Our bankruptcy segment competes in a more mature market. We are one of
         two primary providers in the Chapter 7 bankruptcy market, along with
         Bankruptcy Management Solutions, Inc.; and in the Chapter 11 bankruptcy
         market competitors include Kurtzman Carson Consultants LLC and The Garden
         City Group, Inc. In both the Chapter 7 and Chapter 11 markets there are also
         several smaller competitors. Competition is primarily based on quality of
         service and technology innovations. Competitors for our AACER® product
         include American InfoSource and LexisNexis® Banko® Solutions.

         Settlement Administration

              The primary competitors with our settlement administration segment are The
         Garden City Group, Inc., Rust Consulting, Inc., and Gilardi & Co LLC, as well as
         several smaller competitors. Competition is primarily based on the quality of
         service, technology innovations, and price. (Emphasis added.)




                                                 19
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 20 of 33 PageID: 20



       103.    Similarly, shortly after the decision of the U.S. Trustee to allow Trustees to pay

service fees from Estate accounts, BMS publicly announced that it would not negotiate

concerning fees with Trustees. BMS stated in a document that it publicly distributed in or about

June 2011:

       Is the Service Fee Negotiable?
       A.      No. In order to provide equal treatment in all bankruptcy cases, the
               Services Fee is based on a uniform rate as set forth above and is a
               condition of participation in the BMS program.

       104.    Upon information and belief, with the exception of the limited discussions

involving a small group of Trustees in the State of Illinois in or about late 2011, described below,

BMS, Epiq and, TrusteSolutions have, despite requests to do so, refused to negotiate fees with

Trustees.

       105.    BMS has publicly encouraged Epiq and TrusteSolutions to continue resisting any

effort to submit their fees to the Bankruptcy Court for approval on a per case basis.

       106.    For example, in In re Nanodynamics, Inc., case no. 09-13438 (MJK) (Bankr.

W.D.N.Y.), Coffey of BMS testified in a declaration dated and filed September 12, 2011:

               20.    Finally, I would like to address another issue that was raised at the
       August 31, 2011 hearing with regard to the pricing for BMS Services. At the
       hearing, the Court noted that:

       I do feel that the business model, pricing, in light of what you said, that’s not
       based on monthly activity, it’s not based on the burdens upon the service
       providers, it’s based simply upon how many dollars are in an account . . . .

       [Transcript, 30:21- 31:2].

               21.      The Court’s observation is essentially correct, but that should not
       affect the allowance of the BMS Service Fee as an administrative expense, for at
       least three reasons…. Where, as here, the trustee in the exercise of his discretion
       has determined that the foregoing requirements are satisfied, I am not aware of
       anything that requires that a claim be measured by any particular method, such as
       the (a) cost to the provider of providing the service; (b) the amount of the service


                                                 20
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 21 of 33 PageID: 21



        actually used by the estate each day; or (c) the price at which a competitor might
        be willing to offer a similar product, albeit with a lower quality of service. If it
        were otherwise, then administrative expenses for things like a trustee’s
        compensation under section 326(a), the UST’s quarterly fees, or even the rent
        paid by a trustee for a facility to store estate property, would all be subject to
        retrospective revaluation on an individual case basis. I would submit that under
        such a regime, few, if any, parties would be willing to do business with a
        chapter 7 trustee; BMS and BNY Mellon certainly would not.

                 22.    Second, the BMS “flat” percentage fee structure exists for a
        reason, much like the rate structures for trustee compensation, UST quarterly fees,
        and, say monthly premises rent, are ‘flat fee’ based, rather than being based [on]
        use or activity levels. The reason is that no other structure is administratively
        feasible. BMS and BNY Mellon do business with hundreds of trustees across the
        nation, who collectively handle more than 50,000 “asset” cases currently (in
        addition to hundreds of thousands of “no asset” cases annually), it would be
        utterly impractical for BMS and BNY Mellon to negotiate hundreds, or
        thousands, of “one-off deals” with individual trustees, based on the facts and
        circumstances of each case; the costs of evaluating, negotiating and monitoring so
        many unique contracts would by themselves be prohibitive, to both the trustees
        and to BMS and BNY Mellon. While the trustee services business may, if this
        interest rate environment continues, ultimately evolve to a different model,
        where pricing is based on a set schedule of fees and charges for numbers and
        types of transactions, at this point, that is simply not a business model that
        BMS and BNY Mellon are prepared to offer. When and if any other
        providers are willing to offer services under such a model, trustees of course
        have the ability to terminate their arrangements with BMS and BNY Mellon
        on 30 days notice, and to contract with such providers, to the extent that the
        trustees believe that they should do so in accordance with the exercise of their
        fiduciary duties. (Emphasis added.)

        107.    Similarly, on about January 12, 2016, Jill Bauer, Managing Director of Trustee

and Fiduciary Services for Epiq, executed a declaration that BMS filed in In re On-Site Sourcing,

Inc., case no. 09-10816 (RGM) (Bankr. E.D. Va.), that confirmed that bankruptcy support

service providers competed only in terms of market share and not in terms of the manner of

charging fees, stating in part:

        I also agree that compensation issues challenging our industry have necessitated
        service providers to transition to alternative pricing models while also actively
        and aggressively competing with one another to capture market share. (Dkt. 920
        at 2/7)



                                                 21
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 22 of 33 PageID: 22



                      iv.    Refusing to Charge Separately for Services
                             Despite Pressure from Bankruptcy Courts

       108.   Despite pressure from certain United States Bankruptcy Courts to sell and charge

for bankruptcy support services separately from bankruptcy banking services, BMS, Epiq and,

TrusteSolutions continued to sell Estates only Combined Services.

       109.   Beginning in the summer of 2011, Bankruptcy Courts in at least four districts

questioned whether Trustees should pay fees for Combined Services.

       110.   For example, in In re Canopy, case no. 09-44943 (ERW) (Bankr. N.D. Ill.), the

following exchange took place on November 8, 2011 between the United States Bankruptcy

Court Judge and Trustee Gus Paloian concerning the need to charge separately for, or unbundle,

the bankruptcy support services and bankruptcy banking services:

       MR. PALOIAN: And so what we face now are the bundled services of Epiq plus
       a bank.
       THE COURT: Okay. I think what we need is to unbundle it.
       MR. PALOIAN: Yeah, exactly, Judge. I couldn’t agree more. I’ve tried to do
       this. I’ve had these discussions. We’re not necessarily at the point. I have not
       been able to get a direct quote for just trustee/Epic [sic] software services.
       (Emphasis added.)

                      v.     Excessive Prices

       111.   BMS charged prices higher than the prices that it could charge absent the

unlawful conspiracy, and Trustees have acknowledged that these amounts are excessive.

       112.   On or about August 11, 2011, a Chapter 7 Trustee from the District of Arizona

wrote to the members of the NABT:

       Somehow it sort of feels like we are being taken to the cleaners and can’t do anything
       about it. We have become so dependent on the software that they can charge just about
       anything they want and what are we to do about it. Seems to me we need a
       REGULATOR to handle this and in my mind it should be the US Trustee. They need to
       step up and prevent this monopolizing by the BIG THREE and tell them what THEY
       think is a reasonable charge and that should be universally. An annual fee which we can

                                                22
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 23 of 33 PageID: 23



       spread among the estates pro rata like we do for the bond. This is a train robbery and
       our creditors are the ones that are being taken advantage of. While we get $60 a case,
       The BIG THREE (Epiq, BMS and Trustees Solution [sic]) gets to make hundreds of
       dollars per trustee per year just for providing SOFTWARE? Something doesn’t seem
       equitable! (Bold emphasis added.)

       113.    On or about November 2, 2011, a Chapter 7 Trustee from the Northern District of

Illinois wrote to the members of the NABT:

       The problem is that we are looking in the wrong place for a solution. The
       problem is we need software and support to keep track of our cases and do our
       reports. We don’t need computers, printers, monitors, scanners, etc. from the
       software vendor. If the former model that provided all those perks is no longer
       sustainable, then we need to unbundle the package and pay for that which
       we need, not that which we want. The discussion should be with the software vendors
       to unbundle and do away with the dedicated banking relationships. There is little to
       recommend our continued commitment to the banks, given their reaction to the
       problem and their opportunistic pricing which seems far beyond anything that is
       reasonably tied to their costs. (I have a case with $12 million in it and I simply do
       not think it costs BofA $60,000 to service that case). (Emphasis added; original
       emphasis removed.)

       114.    Epiq itself has acknowledged, in a communication to the Administrative Office of

the U.S. Courts that a fee of 0.50 to 0.75 percent would be reasonable except in unique

situations. In a memorandum to the Administrative Offices of the U.S. Courts, Field of Epiq

wrote on April 2, 2012:

       Banks will not enter in to this business and wait for an order in the future
       authorizing the fee on a case-by-case basis or possibly risk disgorgement should a court
       determine them unreasonable. This does not mean that the judiciary needs to authorize
       the fees presently being charged by banks. The courts could authorize some smaller
       number they feel is “reasonable” (such as 0.50% to 0.75%) and then allow a bank to
       request a higher amount for unique situations. (Emphasis added.)

       2.      Stone Point’s Liability for the Acts of the Conspirators

       115.    In or about April 12, 2017, Stone Point caused Trident to acquire a controlling

ownership interest in BMS, upon information and belief, with knowledge of the conspiracy, and

with the intent to continue that conspiracy.

                                               23
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 24 of 33 PageID: 24



       116.    After the acquisition of BMS, Stone Point upon information and belief

committed several acts in furtherance of the conspiracy, including but not limited to, (i)

developing and/or approving a business plan that required BMS to continue participating in the

conspiracy, (ii) appointing Kurtzman and Carson co-Chief Executive Officers of BMS with the

intent that they would cause BMS to continue to participate in the conspiracy, and (iii) causing

Facciano to be elected a director of BMS with the intent that he would cause BMS to continue to

participate in the conspiracy.

       117.    After the acquisition of BMS, Stone Point, upon information and belief, caused

BMS to continue participating in the conspiracy.

       118.    As Stone Point intended, BMS continued to participate in the conspiracy after the

acquisition.

       119.    Stone Point joined the conspiracy and is jointly and severally liable for the acts of

its co-conspirators, including those that occurred before Stone Point joined the conspiracy.

B.     Standing

       120.    Spinner meets the constitutional requirements for standing to assert this claim.

       121.    Spinner, as successor to Fusari, has sustained an injury in fact resulting from an

overcharge attributable to the violation of 15 U.S.C. § 1.

       122.    A monetary judgment in this action would remedy that overcharge.

       123.    Spinner meets the statutory requirement for standing to assert this claim.

       124.    Spinner, as successor to Fusari, has sustained an antitrust injury because that

injury proximately results from the reduction in competition, and thus higher fees, for Combined

Services as a result of the conspiracy in violation of 15 U.S.C. § 1.




                                                 24
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 25 of 33 PageID: 25



        125.    Spinner, as a successor in interest to the Fusari Estate, is a direct purchaser from

BMS. No one is any closer to the damage that the conspiracy caused to the Fusari Estate than

Spinner.

        126.    Spinner will efficiently enforce the antitrust law. No other person has a greater

incentive and ability to enforce the antitrust law with respect to this violation.

C.      Damages

        127.    As a proximate result of the anti-competitive activities of Stone Point in violation

of 15 U.S.C. § 1, Spinner has sustained damages to its business and property in an amount to be

determined by the trier of fact in this action.

        128.    Spinner has not suffered any injury asserted in this action based upon any (i)

conduct of the government, (ii) conduct of any conspirator that the government compels, or (iii)

conduct of any conspirator in petitioning the government.

        129.    15 U.S.C. § 1 entitles Spinner to recover compensatory damages, prejudgment

interest, treble damages, costs and reasonable attorneys’ fees.

                               A SECOND CLAIM FOR DAMAGES
                                  (Cal. Bus. & Prof. Code § 16726)

        130.    Spinner repeats the allegations in the foregoing paragraphs with the same force

and effect as if set forth in full.

        131.     Upon information and belief, a substantial part of the acts of Stone Point in

furtherance of the conspiracy were committed in the State of California, including acts

committed at the principal place of business of BMS in Irvine, California.

        132.    By its participation in the conspiracy, Stone Point has violated Cal. Bus. & Prof.

Code § 16726.




                                                  25
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 26 of 33 PageID: 26



        133.    Spinner, as successor in interest to the Fusari Estate, has been injured in its

business and property by reason of the conspiracy, in violation of Cal. Bus. & Prof. Code

§ 16726.

        134.    Spinner is therefore entitled to recover from Stone Point the entire amount of its

damages resulting from the conspiracy.

                                A THIRD CLAIM FOR DAMAGES
                                       (C.G.S.A. § 35-26)

        135.    Spinner repeats the allegations in the foregoing paragraphs with the same force

and effect as if set forth in full.

        136.    Upon information and belief, a substantial part of the acts of Stone Point in

furtherance of the conspiracy were committed in the State of Connecticut, including through the

representatives of Stone Point acting from its corporate headquarters in Greenwich, Connecticut.

        137.    By its participation in the conspiracy, Stone Point has violated C.G.S.A. § 35-26.

        138.    Spinner, as successor in interest to the Fusari Estate, has been injured in its

business and property by reason of the conspiracy in violation of C.G.S.A. § 35-26.

        139.    Spinner is therefore entitled to recover from Stone Point the entire amount of its

damages resulting from the conspiracy.

                                 CLASS ACTION ALLEGATIONS

        140.    Spinner repeats the allegations set forth in the foregoing paragraphs with the same

force and effect as if set forth in full.

        141.    Spinner is bringing this action as a class action, pursuant to Federal Rule of Civil

Procedure 23, on behalf of itself and a class of persons similarly situated.

        142.    The class is defined as the persons who have paid fees to BMS after July 31,

2014, as a result of Rabobank’s deductions from the accounts of Estates at Rabobank, for

                                                  26
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 27 of 33 PageID: 27



Combined Services, including Estates and their successors in interest, excluding the judicial

officers adjudicating this action and any member of their immediate families.

       143.      Upon information and belief, the identities of the members of the class are

ascertainable.

       144.      The class is sufficiently numerous that joinder of all members is impracticable.

Upon information and belief, the class is comprised of at least hundreds of Estates and persons.

       145.      There are questions of law and fact common to the class. These questions

include: Did Stone Point conspire with BMS, Epiq, and/or TrusteSolutions, in violation of 15

U.S.C. § 1? How much money would the Estates have paid for Combined Services but for the

conspiracy in violation of 15 U.S.C. § 1?

       146.      The claims of Spinner are typical of the claims of the class.

       147.      Spinner will fairly and adequately protect the interests of the class. The interests

of Spinner are coincident with those of the remainder of the class. Competent counsel represents

Spinner.

       148.      The questions of law and fact common to the class members predominate over

any questions affecting only individual members, and a class action would be superior to other

available methods for fairly and efficiently adjudicating the controversy.

       WHEREFORE, Spinner, individually and on behalf of those similarly situated, demands

judgment against Stone Point:

       (a)       Awarding judgment for compensatory damages, prejudgment interest, treble

damages, costs, expenses and reasonable attorneys’ fees in an amount to be determined by the

trier of fact based upon the evidence presented at trial; and

       (b)       Granting such other and further relief as to the Court seems just and proper.



                                                  27
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 28 of 33 PageID: 28



                                 DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38, Spinner demands a trial by jury of all issues in this action

that are so triable.

                                                      MANDELBAUM SALSBURG P.C.


                                                      By s/ Ronald. D. Coleman
                                                              Ronald D. Coleman

                                                                 -and-

                                                      DUNNEGAN & SCILEPPI LLC

                                                      By s/ Laura Scileppi
                                                              Laura Scileppi

Dated: June 6, 2019                                   Attorneys for Plaintiff




                                                 28
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 29 of 33 PageID: 29




                             Exhibit A
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 30 of 33 PageID: 30




  Case: 1:16-cv-08914 Document #: 30-2 Filed: 11/18/16 Page 3 of 6 PageID #:225
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 31 of 33 PageID: 31




  Case: 1:16-cv-08914 Document #: 30-2 Filed: 11/18/16 Page 4 of 6 PageID #:226
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 32 of 33 PageID: 32




  Case: 1:16-cv-08914 Document #: 30-2 Filed: 11/18/16 Page 5 of 6 PageID #:227
Case 2:19-cv-13471-KM-MAH Document 1 Filed 06/06/19 Page 33 of 33 PageID: 33




  Case: 1:16-cv-08914 Document #: 30-2 Filed: 11/18/16 Page 6 of 6 PageID #:228
